Citation Nr: 1818249	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for parenchymal scarring of the right middle lobe, currently evaluated as noncompensably disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) for the period prior to September 17, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued a noncompensable rating for parenchymal scarring of the right middle lobe, and denied entitlement to TDIU.

The Board notes that during the pendency of this appeal, service connection was granted for additional disabilities and that the Veteran's combined evaluation for compensation was increased to 100 percent, effective September 17, 2012.  As the assignment of a 100 percent schedular evaluation renders the claim for TDIU moot, the Board has characterized the issue of entitlement to TDIU as pertaining to the period prior to September 17, 2012.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled at the RO in May 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board remanded the case in September 2015 and June 2017 for additional development of the record.


FINDINGS OF FACT

1.  Parenchymal scarring of the right middle lobe is manifested, at worst, by pulmonary function testing in January 2012 revealing forced vital capacity (FVC) of 85 percent predicted, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) (SB) of 68 percent predicted.

2.  For the period prior to September 17, 2012, the Veteran's service-connected disabilities, as a whole, rendered him unable to obtain and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no higher, for respiratory disability characterized as parenchymal scarring of the right middle lobe
have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.97, Diagnostic Code 6825 (2017).

2.  For the period prior to September 16, 2012, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

A letter dated in January 2012 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  The Veteran was afforded relevant VA examinations, and the Board finds that they are adequate for the purpose of deciding the Veteran's claims, as they were conducted by skilled providers who conducted complete examinations and considered the Veteran's history in reaching their conclusions.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Analysis

A.  Evaluation of Respiratory Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's respiratory disability is evaluated under Diagnostic Code (DC) 6825, which directs that diffuse interstitial fibrosis is evaluated under the general formula for interstitial lung disease.  The general rating formula for interstitial lung disease (DCs 6825-6833) assigns a 10 percent evaluation for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent evaluation is assigned where there is FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, DC 6825. 

The Board finds that the weight of the evidence demonstrates that a 10 percent rating is warranted.  In this regard, pulmonary function testing conducted in January 2012 revealed DLCO (SB) of 68 percent predicted.  As noted, the 10 percent evaluation is contemplated where DLCO (SB) is 66 to 80 percent predicted.  Accordingly, a 10 percent evaluation is warranted.  

The Board has also concluded that a higher evaluation is not for application.  The 30 percent evaluation under the general formula for evaluation of interstitial lung disease requires evidence showing FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  Such is not shown by the medical evidence of record.  As such, the Board concludes that the 10 percent evaluation assigned herein is appropriate.  

The Board has also considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board notes that there are other diagnostic codes relating to diseases of the lung; however, there is no indication of bacterial infections, tuberculous disease, mycotic lung disease, or restrictive lung disease that would warrant evaluation under those other criteria.  

The Board accepts the Veteran's statements concerning his difficulty breathing, pain, and shortness of breath.  The Veteran is competent to report symptoms that are perceivable to him.  However he is not competent to assign particular pulmonary function test findings to his disability or to identify which result more accurately reflects the level of disability associated with his service-connected lung disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The disability evaluation in this case is predicated on medical findings, PFT results - and such findings are not susceptible to lay observation.

In consideration of the above discussion, the Board finds that the evidence supports a 10 percent evaluation, and no higher, for the Veteran's respiratory disability.  

B.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  In this case, the Veteran meets the criteria under § 4.16(a).  

Having carefully reviewed the record, the Board concludes that for the period prior to September 17, 2012, TDIU is warranted.  As noted, the Veteran's combined evaluation for compensation from January 12, 2012 is 90 percent, and includes a 70 percent evaluation for avascular necrosis of the left hip, as well as numerous other disabilities that impact his ability to function in a work setting.  In weighing the lay and medical evidence of record, the Board finds that the evidence is in relative balance as to whether the Veteran has been rendered unable to obtain and maintain a substantially gainful occupation as the result of his service-connected disabilities, when considered as a whole.  As such, TDIU is warranted for the period prior to September 17, 2012.


ORDER

Entitlement to an evaluation of 10 percent for parenchymal scarring of the right middle lobe is granted, subject to the regulations controlling the payment of monetary benefits.

For the period prior to September 17, 2012, TDIU is granted, subject to the regulations controlling the payment of monetary benefits.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


